               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEXTER PRESNELL,                         )
                                         )
                          Plaintiff,     )
                                         )
v.                                       )
                                         )
PACIFIC GATEWAY                          )
TRANSPORTATION, INC., NEW                )
YORK MARINE AND GENERAL                  )   Civil Action No. 1:19-CV-01193-WMR
LIFE INSURANCE COMPANY,                  )
SOUTH ATLANTIC                           )
CONSOLIDATED CHASSIS POOL                )
LLC, LANNIGAN TRANSPORT,                 )
INC., AND WALTER LANNIGAN,               )
                                         )
                          Defendants.    )


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of PLAINTIFF DEXTER

PRESNELL’S OFFER OF SETTLEMENT PURSUANT TO O.C.G.A. § 9-11-68

AND UNLIQUIDATED DAMAGES DEMAND PURSUANT TO O.C.G.A. § 51-

12-14 TO PACIFIC GATEWAY TRANSPORTATION, INC., LANNIGAN

TRANSPORT, INC. AND WALTER LANNIGAN has this day been served upon

all counsel of record listed below by via statutory overnight mail:
                                Tracy O’Connell
                    Ellis, Painter, Ratterree & Adams LLP
                                 P.O. Box 9946
                               Savannah, Georgia

                              Alycen A. Moss
                              Cozen O’Connor
                         The Promenade, Suite 400
                         1230 Peachtree Street, N.E.
                           Atlanta, Georgia 30309


     Dated on November 26, 2019.

                                   FRIED ROGERS GOLDBERG LLC


                                   /s/ Eric J.D. Rogers
                                   ERIC J.D. ROGERS
                                   Georgia Bar No. 100081

                                   Attorneys for Plaintiff


Three Alliance Center
3550 Lenox Road, N.E.
Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800
(404) 591-1801 (fax)
Email: eric@frg-law.com




                                     2
                     CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1B. This

stipulation has been prepared in Times New Roman font, 14 point.

                                           FRIED ROGERS GOLDBERG LLC

                                           /s/ Eric J.D. Rogers
                                           ERIC J.D. ROGERS
                                           Georgia Bar No. 100081




                                       3
